Title: To John Adams from Louisa Catherine Johnson Adams, 26 November 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					Dear Sir
					Washington 26 Novbr. 1819
				
				The day before yesterday our City was enlivened suddenly by the report of the ratification of the Spanish Treaty and every thing looked gay excepting my husband who gave no credit to the news when yesterday morning a cloud in the form of Capt Reid of the Hornet dispersed our sunshine and confirmed Mr. As doubts and destroying all the fond hopes of the too credulous citizens—Congress will of course have sufficient to occupy them at the moment of their meeting and we are taught to expect a stormy Session—Perhaps after the experience of last Winter we ought to rejoice that they must now sit down in sober sadness to deliberate on great realities without the necessity of going so far out  of their way to seek subjects for the expansion of their abilities and instead of promoting dissention I trust their great object and aim will be to unite firmly with the Administration in support of the measures best calculated to promote maintain the best interests of the Nation—Mr. Calhoun has been very dangerously ill and we are still kept in a State of anxiety concerning him. report states that he is better but so very weak that there is still much to apprehend—He would be a serious loss being one of most promising men of the age—Washington begins to fill slowly and I am in hopes that I may soon be enabled to find something for a journal—hitherto I have heard of nothing but disasters and sickness—and I do not seek gloom when I can avoid it—The President is said to be in fine health and spirits—I have not yet seen any of the family—The Master who has now the care of Charles’s education informs us that he could fit him with ease to enter the Sophomore Class at Cambridge by next August twelve Months which has given his father and myself the greatest satisfaction as a proof of his improvement and ability but at present we are not desirous of urging the point and shall be well satisfied to have him enter Freshman—His health is wonderfully improved and he has grown quite fat and has a fine flow of spirits. You will have an opportunity of judging of his character from his Letters to Thomas which we seldom see.I have not seen Mrs. French but am told she is in fine health—Present me kindly to all the family—and believe with the utmost respect and affection your daughter
				
					L. C. Adams.
				
				
			